DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
For the purpose of consistency, it is recommended that “temperature-control tunnel” be amended to recite --temperature-controlling tunnel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ingle (10,184,722).  Ingle discloses a device for controlling the temperature of workpieces including a housing (107), a temperature controlling  by means of which the temperature of locally delimited regions of the workpieces are capable of being controlled in a targeted manner wherein the local temperature controlling installation includes a plurality of .

Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (8,997,374).  Sato discloses a device for controlling the temperature of workpieces (11) and includes a housing (22), a temperature controlling tunnel (25, 27, 29) (SEE Figures 6-8) accommodated in the housing, a temperature controlling system (86, 94) for controlling a temperature of workpieces wherein the temperature controlling system includes a full space temperature controlling installation (23) by means of which the temperature of a workpiece as an entity can be controlled (SEE column 8, lines 13-23), a local temperature controlling installation (26) by means of which the temperature of locally delimited regions of the workpieces are capable of being controlled in a targeted manner, the local temperature controlling installation includes a plurality of temperature controlling units that are capable of being activated and actuated in a mutually independent manner (SEE column 8, lines 40-63) wherein the full space temperature controlling installation and the local temperature controlling installation are provided in the temperature controlling tunnel in such a manner that a workpiece at least within an effective portion in the temperature controlling tunnel is capable of having its temperature further altered while also still under the influence of its previous heating environment and thus inherently simultaneously being temperature controlled (SEE Figure 2); additionally, the limitation of being “simultaneously temperature controlled by both the full space temperature controlling installation as well as the local temperature controlling installation” is being  by means of which the temperature of locally delimited regions of the workpieces are capable of being controlled in a targeted manner wherein the local temperature controlling installation includes a plurality of temperature controlling units (36, 38, 43, 45) which are capable of being independently controlled.



Allowable Subject Matter
Claims 6 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. The applicants arguments and amendments with regards to the rejections under 35 USC 102(a)(1) as being anticipated by Ingle do not place the claims in better condition for allowance.  The applicant has amended the claims to clarify that workpieces may be simultaneously temperature controlled by both a full space temperature controlling installation which controls the temperature of the entire body, and a local temperature controlling installation which is targeted to provide additional temperature control to specific parts of the workpiece, however, the examiner takes the position that structurally Ingle is capable of performing the same task.  Ingle discloses workpieces (101c) that are temperature controlled within a full space temperature controlling installation (SEE Figures 3A & 3B) and further discloses having a local temperature control via nozzle (307) and rollers (309) (SEE column 7, line 65 – column 8, line 6) which contribute to the heating of the workpiece and reads on the applicants claimed limitation.
With regards to the applicants arguments and amendments to the rejections under 35 USC 102(a)(1) as being anticipated by Sato, the examiner maintains that the amendments do not place the claims in better condition for allowance.  The applicant .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             February 21, 2021